       Case 5:17-cv-02193-BLF Document 80 Filed 11/23/20 Page 1 of 7
                                                                           ISTRIC
                                                                      TES D      TC
                                                                    TA




                                                                                                       O
                                                                S




                                                                                                        U
                                                              ED
 1




                                                                                                         RT
                                                                               VED




                                                          UNIT
 2                                                                        APPRO




                                                                                                             R NIA
 3
                                                                                                       man
                                                                                             on Free




                                                           NO
 4
                                                                                    h Labs
                                                                         d ge B e t




                                                                                                             FO
                                                                    Ju




                                                            RT
 5




                                                                                                         LI
                                                                   ER




                                                               H




                                                                                                        A
 6                                                                      N                               C
                                                                                          F
                                                                            D IS T IC T O
 7                                                                                R
                                  UNITED STATES DISTRICT COURT
 8                               NORTHERN DISTRICT OF CALIFORNIA
                                        SAN JOSE DIVISION
 9

10
     DEAN SHEIKH, et al.,                            Case No. 5:17-cv-02193-BLF
11
                   Plaintiffs,                        CLASS ACTION
12
           vs.                                       SUPPLEMENTAL DECLARATION OF
13                                                   LANA LUCCHESI RE: POST-
     TESLA, INC. d/b/a TESLA MOTORS,                 DISTRIBUTION ACCOUNTING OF
     INC.,
14                                                   SETTLEMENT FUNDS
                   Defendant.
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     1
       SUPPLEMENTAL DECLARATION OF LANA LUCCHESI RE: POST-DISTRIBUTION ACCOUNTING OF SETTLEMENT FUNDS
         Case 5:17-cv-02193-BLF Document 80 Filed 11/23/20 Page 2 of 7



 1                I, LANA LUCCHESI, declare and state as follows:
 2
             1.       I am a Director with KCC Class Action Services ( KCC ),              ca ed in San Rafael,
 3
     California. Pursuant to the Preliminary Approval Order dated June 8, 2018, the Court appointed
 4
     KCC as the Claims Administrator in connection with the proposed Settlement of the above -
 5
     captioned Action.1 I have personal knowledge of the matters stated herein and, if called upon,
 6
     could and would testify thereto.
 7
             2.       This declaration supplements my previous declaration for the purpose of updating
 8
     the parties and the Court with distribution activity.
 9
                                                CLASS LIST
10
             3.       On June 14, 2018, Tesla provided KCC with a list of 32,906 records identified as
11
     the Class Member List, i.e. all U.S. residents who purchased Enhanced Autopilot in connection
12
     with their purchase or lease of a Tesla Hardware 2 Model S or Model X vehicle delivered to them
13
     on or be     e Se e be 30, 2017. (A Te a Ha d a e 2 M de S                    M de X e c e        a Te a
14
     Model S or X vehicle equipped with Hardware 2 that Tesla commenced shipping in October
15
     2016.) KCC entered the Class Member List information into its proprietary database and prepared
16
     a data file for the initial mailing. Prior to mailing, KCC caused the addresses in the Class
17
     Me be        L       be    da ed           e Na         a C a       e       Add e     da aba e ( NCOA )
18
     maintained by the U.S. Postal Service. A total of 1,229 addresses were found and updated.
19
             4.       KCC identified 496 duplicative records. Of these, 136 records were identified by
20
     Defendant as persons that purchased multiple vehicles during the class period and were therefore
21
     not duplicative; however, these records were consolidated for purposes of the mailing. KCC
22
     removed the 360 duplicative records from the Class Member List, resulting in 32,546 records
23
     remaining on the Class Member List.
24
                                        MAILING OF THE NOTICE
25
             5.       O J      23, 2018, KCC      a ed       e S     a       N    ce ( N   ce ) o each of the
26

27
     1
       All capitalized terms not otherwise defined herein shall have the meanings ascribed to them in
28   the Stipulation of Settlement, dated June 8, 2018 ( e Settlement Agreement ) a d/              e
     Preliminary Approval Order.
                                                     2
         SUPPLEMENTAL DECLARATION OF LANA LUCCHESI RE: POST-DISTRIBUTION ACCOUNTING OF SETTLEMENT FUNDS
             Case 5:17-cv-02193-BLF Document 80 Filed 11/23/20 Page 3 of 7



 1
     32,410 unique persons (owners/lessees of 32,546 vehicles) on the Class Member List.
 2
                6.       Since mailing the Notice, KCC has received a total of 401 Notices returned by the
 3
     U.S. Postal Service with forwarding addresses. KCC caused the Class Member list to be updated
 4
     with the new addresses and Notices to be promptly re-mailed to the updated addresses, with the
 5
     exception of three such Notices that were returned after the deadline for exclusions or objections.
 6
                7.       Since mailing the Notice, KCC has received a total of 1,020 Notices returned by
 7
     the U.S. Postal Service without forwarding address information.             KCC conducted address
 8
     searches using credit and other public source databases to attempt to locate new addresses for
 9
     these Class Members. These searches have resulted in 524 updated addresses. KCC promptly re-
10
     mailed Notices to the updated addresses. Notice therefore reached 98.6% of the Class Members.
11
                             REPORT ON EXCLUSION REQUESTS RECEIVED
12
                8.       The Notice informed Class Members that requests for exclusion from the Class
13
     must be postmarked no later than September 6, 2018. KCC has received 94 requests for exclusion
14
     (.29%).
15
                                    OBJECTIONS TO THE SETTLEMENT
16
                9.       The deadline for Class Members to object to the settlement was a postmarked
17
     deadline of September 6, 2018. Although KCC received no objections to the settlement, two
18
     objections were filed with the Court (.006%).
19
                                                SETTLEMENT FUND
20
                10.      On December 18, 2018, Defendant made payment to the Qualified Settlement
21
     F       d ( QSF )       ea          $5,415,280.00.
22
                11.      After deducting $975,999.95 e e e           Ca    C      e    a    e      ee a d
23
     costs (18.02% of the gross settlement sum), in addition to $24,000.00 representing the named
24
         a           a a d , KCC      ed c ec      32,236 Class Members for the First Distribution totaling
25
     $4,400,233.32.
26
                12.      As of November 8, 2019, 4,848 Class Members did not cash their checks in the
27
     First Distribution, resulting in a total of $571,923.99 unclaimed funds remaining in the QSF. This
28
                                                          3
         SUPPLEMENTAL DECLARATION OF LANA LUCCHESI RE: POST-DISTRIBUTION ACCOUNTING OF SETTLEMENT FUNDS
        Case 5:17-cv-02193-BLF Document 80 Filed 11/23/20 Page 4 of 7



 1
     amount is inclusive of the records where Defendant and KCC were unable to obtain correct postal
 2
     addresses for 207 Class Members totaling $28,381.14.
 3
            13.      By Court Order dated December 16, 2019, KCC was instructed to include the
 4
     $28,381.14 amount (specified above) in the pro rata Second Distribution to be made to the Class
 5
     Members pursuant to Section IX.C.3.a of the Settlement Agreement.
 6
            14.      At the time of preparation for the Second Distribution, KCC was able to obtain
 7
     correct postal addresses for an additional 44 Class Members and subsequently issued checks
 8
     totaling $6,557.32 representing payments from the First Distribution. This resulted in a total of
 9
     $565,366.67 remaining in the Net Settlement Fund.
10
            15.      For the Second Distribution, KCC issued 27,432 checks totaling $565,099.20 to
11
     the Class Members that cashed their checks from the First Distribution. Of these, 23,283 checks
12
     were cashed totaling $479,629.80.
13
            16.      The combined average recovery per class member from the First and Second
14
     Distribution is $154.02. In addition, the combined median recovery per class member is $117.03.
15
            17.      The largest payment amount paid to class members was $304.82. The smallest
16
     payment amount paid to class members was $20.30.
17
            18.      As of October 19, 2020, a total of $88,112.12 in unclaimed funds remained in the
18
     QSF representing 4,149 class members that have not cashed their checks from the Second
19
     Distribution.
20
            19.      Pursuant to the Court Order dated October 23, 2020, KCC wired payments on
21
     October 30, 2020, in equal amounts of $44,056.06, payable to the Ohio State University Center
22
     for Automotive Research and Texas A&M Transportation Institute, Center for Transportation
23
     Safety as cy pres award distributions.
24
            20.      KCC confirms that as of the date of this declaration, there are no funds remaining
25
     in the QSF and the account is now closed.
26
            21.      As of the date of this declaration, KCC has billed costs of administration in the
27
     amount of $116,805.39. KCC is paid separate from the QSF by Defendants.
28
                                                       4
       SUPPLEMENTAL DECLARATION OF LANA LUCCHESI RE: POST-DISTRIBUTION ACCOUNTING OF SETTLEMENT FUNDS
        Case 5:17-cv-02193-BLF Document 80 Filed 11/23/20 Page 5 of 7



 1
            I declare under penalty of perjury under the laws of the United States of America that the
 2
     foregoing is true and correct.
 3
            Executed on November 20, 2020 at San Rafael, CA.
 4

 5
                                                 ____________________________________
 6                                                           LANA LUCCHESI
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     5
       SUPPLEMENTAL DECLARATION OF LANA LUCCHESI RE: POST-DISTRIBUTION ACCOUNTING OF SETTLEMENT FUNDS
Case 5:17-cv-02193-BLF Document 80 Filed 11/23/20 Page 6 of 7




            Attachment A
                       Case 5:17-cv-02193-BLF Document 80 Filed 11/23/20 Page 7 of 7



                         Sheikh v. Tesla Class Action Settlement Distribution and Statistics Chart

                       Requested Information1                                  Response

       Total settlement fund                               $5,415,280.00

       Total number of class members                       32,410

       Total number of class members to whom               31,911
       notice was sent and not returned as
       undeliverable

       Number and percentage of claim forms                n/a
       submitted

       Number and percentage of optouts                    94 (0.29%)

       Number and percentage of objections                 2 (0.006%)

       Average recovery per claimant                       $154.02

       Median recovery per claimant                        $117.03

       Largest amount paid to class members                $304.82

       Smallest amount paid to class Members               $20.30

       Methods of notice to class members                  U.S. Mail

       Methods of payment to class members                 Direct issued checks

       Number of checks not cashed                         8,976

       Value of checks not cashed                          $88,112.12

       Amounts distributed to each cy pres recipient       $44,056.06 each to two cy pres recipients

       Administrative costs                                $116,805.39

       Attorneys’ fees and costs                           $975,999.95

       Attorneys’ fees and costs in terms of               18.02%
       percentage of the settlement fund
       Multiplier                                          2.36




1
 United States District Court,Northern District of California’s Procedural Guidance for Class Action
Settlements, Post-Distribution Accounting ¶ 1(a)
                                                        1
010681-11/1385729 V1
